Citation Nr: 0727423	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-02 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcohol abuse 
secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Wife



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that, in pertinent part, continued 
a 30 percent rating for PTSD and denied service connection 
for alcohol abuse as secondary to PTSD.
 
A December 2004 rating decision confirmed and continued the 
denial of service connection for alcohol abuse as secondary 
to PTSD.

In April 2006, the veteran testified during a hearing before 
a Decision Review Officer (DRO): a transcript of that hearing 
is associated with the claims file.  In a December 2006 
decision, a 50 percent rating for PTSD was granted, effective 
August 13, 2004 (the date of the claim for increase).  
However, inasmuch as a higher rating is available for PTSD, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, the claim for an increase rating 
remains viable on appeal. See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In April 2007, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted additional evidence along with a waiver 
of initial RO consideration.  

In an April 2007 letter, the veteran stated he had a heart 
attack in December 2006, which he contends is secondary to 
his PTSD.  He also indicated that he has irritable bowel 
syndrome secondary to PTSD and he claimed service connection 
for hearing loss.   These matters are referred to the RO for 
the appropriate action.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by serious symptoms to 
include: suicide attempts, suicidal and homicidal ideation, 
irritability, uncontrollable anger resulting in explosive 
rage directed at those around him, poor judgment, 
concentration, and focus that makes him dangerous, and 
significant impairment to memory; which collectively, more 
nearly approximate total occupational and social impairment.

2.  There is competent medical evidence showing that the 
veteran's alcohol abuse is related to his service-connected 
PTSD.


CONCLUSION OF LAW

1.  The veteran's PTSD symptoms more nearly approximate the 
criteria for a disability rating of 100 percent.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.7, 4.130, Diagnostic Code 9411 (2006).

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for service for alcohol abuse secondary to 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1110, 
1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Considering the record in light of the above criteria and the 
favorable decisions on each claim on appeal, the Board finds 
that all notification and development action has been 
accomplished.

II.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2006).

When evaluating a mental disorder, VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission. VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2006).  
When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

Historically, by a December 1994 rating decision, the RO 
granted service connection and assigned a 30 percent 
disability rating for PTSD.  In the October 2004 rating 
decision, from which the claims on appeal originate, the RO 
denied a rating in excess of 30 percent for PTSD.  During the 
pendency of the appeal, by a December 2006 rating decision, 
the RO increased the disability rating for PTSD to 50 percent 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

A General Rating formula for evaluating psychiatric 
impairment other than eating disorders contains the actual 
rating criteria for evaluating the veteran's disability.  See 
38 C.F.R. §§ 4.125-130, Diagnostic Codes 9201-9440.

Pursuant to the General Rating formula, a rating of 50 
percent requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Board has considered all the evidence of record in light 
of the criteria noted above, and finds that the veteran's 
PTSD symptoms more nearly approximate the criteria for a 100 
percent rating.  See 38 C.F.R. § 4.7 (2006).

VA mental health clinic records dated from August 2004 to 
October 2004 reflect the veteran's complaints of increased 
depression, difficulties sleeping, and nightmares - to 
include a reoccurring nightmare about personnel sexual trauma 
suffered during service.  He felt anxious, nervous, 
depressed, desired to be alone, and had significant 
survivor's guilt.  He drank three to four times a week and 
did one shot of Vodka a day.  He had one friend, his brother-
in-law; however, he just wanted to be alone.  He did odd jobs 
around the community.  The veteran admitted that he was 
verbally and emotionally abusive with his wife.  Objectively, 
his hygiene and grooming were good and his mood was slightly 
depressed, vague, and anxious.  He became tearful at times.  
Insight and judgment was fair to limited.  His thought 
process and association were normal, coherent, and obsessive.  
His memory was recently impaired.  He was assessed with 
depression, anxiety, anger, and relationship, self image and 
social issues.  The diagnoses include PTSD- chronic, panic, 
and depression with GAF scores that ranged from 55 to 60. 

During a September 2004 VA examination, the veteran reported 
that he can not put his memories from Vietnam behind him and 
they interfered with his daily life.  Every morning when he 
awakes, he says good morning to "Sergeant [redacted]" who was 
killed in Vietnam.  The veteran stated that he was sexually 
assaulted on November [redacted], 1969, by another medic, while he was 
sleeping and he never told anyone.  He was never a homosexual 
and this assault made him develop a hatred towards 
homosexuals, which he outwardly displayed.  The veteran 
complained of nightmares, intrusive thoughts, difficulty 
trusting people, being easily startled, very irritable, and 
very angry with thoughts of giving up.  He had had about 30 
different jobs in the last 35 years.  The longest job was for 
five years working in the coal mines and his last job was for 
2 years as a substitute teacher, but he had a problems (due 
to a using derogatory words) with another teacher who was 
homosexual.    He admitted that he drank episodically and 
smoked marijuana in the past.  He had been married for 31 
years and had two sons.  He started projects, but never 
completed them.  He did not like to socialize and did not go 
to church.  He only went to Lowe's Department Store and the 
Vet Center once a week.  On mental status examination, he 
appeared tense and edgy and his attention and concentration 
were impaired.  The diagnosis was PTSD and alcohol abuse with 
a GAF of 55. 

In a November 2004 letter, the veteran's wife described the 
veteran's PTSD symptoms to include his self care, which takes 
her 40 minutes to get the veteran dressed and ready to go to 
the VA for his counseling appointments, otherwise he would 
not go.  Then, she sits in the car because he tells her not 
to come in.  Other days, the veteran stays at home and will 
not answer the phone or the door (which he keeps locked).  
The only place they go together is Lowe's.  They have no 
friends and he does not allow family around.  When family 
comes to visit from far away, she stays with them in a hotel, 
so not to upset him.  She reported that the veteran drinks at 
least a pint a day of Vodka.  She also discussed how he can 
be alert, oriented, pleasant, and cooperative for 30 to 60 
minutes - but any longer and he becomes silent and edgy.  The 
veteran never told her about the sexual assault in service - 
she found out upon reading the VA examination report.  When 
she confronted him, he went into a deep depression for three 
days before he would talk to her; however, sexual relations 
ceased.  His wife stated that this trauma explains the 
veteran's behavior at Christmas when their son came over with 
some friends, who are openly gay, and the veteran threw them 
out of the house, tore down the Christmas tree, had a bad 
anxiety attack, and was in a deep depression for two weeks.  

The veteran's wife also reported that the veteran once jumped 
off a bridge trying to kill himself and broke his foot.  
Another time, he ran their son's car over a cliff and was 
thrown clear off.  The veteran also took pain pills all at 
once, but she found him just in time.  The veteran's brother 
was beaten up one night, so the veteran got dressed in 
camouflaged clothes, took his gun and went looking for the 
man with a loaded gun, but the police found the man first.  
The veteran had done odd jobs around the community, which he 
began, but never completed. She furthered that the veteran's 
PTSD symptoms had worsened such that he will not leave the 
house, if anyone comes over he can not cope - he has panic 
attacks and can not breath, he is depressed most of the time, 
and when he is really depressed he can not even get out of 
bed.  
 
A December 2004 Princeton Vet Center report reflects that the 
veteran continued to present with chronic and severe PTSD 
symptoms to include anxiety, suicidal and extreme homicidal 
ideation, dissociation, panic attacks 5 to 6 times weekly, 
intrusive thoughts and flashbacks daily, and chronic major 
depression with intermittent explosive rage that affects his 
ability to function independently, appropriately, and 
effectively.  The therapist discussed that his episodes of 
anxiety, panic, and anger caused him to manifest much psycho-
somatic features.  The veteran continued to report great 
difficulty in adapting to stressful circumstances that 
resulted in behaviors of avoidance, isolation, paranoia, and 
irritability that manifested as explosive rage directed at 
his wife, family and others around him.  He had been unable 
to establish and maintain effective relationships, had no 
friends, and relied heavily on his wife for support and 
attendance.  He reported significant marital conflict.  The 
therapist opined that the veteran was unable to work and the 
major contributing factor was his PTSD, which was chronic and 
severe.  His current level of functioning was guarded and his 
current GAF score was 40 due to the severity of the PTSD 
symptoms with minimal improvement expected in his level of 
functioning.  The therapist discussed that since the veteran 
first came to see him for psychotherapy, his functioning had 
grown increasingly worse; contributing factors included the 
war in Iraq and the loss of his job due to PTSD.  

A December 2004 VA mental health clinic record indicates that 
the veteran's wife attended the counseling session with the 
veteran. The veteran admitted that he had a hard time opening 
up; therefore in prior sessions he had not been forthcoming 
about how he truly felt.   He admitted to smoking pot daily 
and drinking about a half-a-pint of vodka daily.  He slept on 
the couch because of his ongoing movement during his sleep; 
he did not want to disturb his wife.  Other times, he is 
awake all night and takes a nap during the day.  Socially, he 
prefers to be at home.  He does not think he needs any 
friends, he never socializes and never goes out to eat.  He 
does not trust anyone, except his wife.  If he gets in a 
crowd, he may start to hyperventilate.  Five people in a room 
can make it feel crowded to him. If he has to stand in a line 
for too long, he starts to panic, hyperventilates, and has to 
get out into some air.  During a recent trip, he had two 
panic attacks for about an hour where he could not talk, he 
was shaking all over, and he felt nervous.  He has other 
attacks, from two times a day to four times a week, for 5 to 
30 minutes, that can be triggered by a song or something that 
reminds him of the past.  The veteran stated that he gets 
angry very easily.  He discussed an incident where he had no 
plans to commit suicide; however, he got angry in a 
situation, got into a brand new car, and ran over the side of 
the hill.  Another time, he jumped off a bridge.  Both times, 
he had not planned these things; he was just upset 
emotionally and just acted on impulse.  His wife has to drive 
him places because he gets anxious and nervous.  At times, he 
cries.  Objectively, the veteran's mood was anxious and 
depressed, affect was a bit narrowed, eye contact was fair, 
and insight and judgment were fair.  The assessment was PTSD 
with depression and anxiety, alcohol abuse with a GAF of 52.  
It was noted that the possibility of the inpatient PTSD 
program should be considered.  The veteran's medication was 
changed to better address his symptoms.  

A June 2005 Princeton Vet Center report shows that the 
veteran continued to present with chronic and severe PTSD 
symptoms to include: anxiety, suicidal and extreme homicidal 
ideation, dissociation, panic attacks 1 to 2 times daily, 
intrusive thoughts and flashbacks daily, and chronic major 
depression with intermittent explosive rage that affected his 
ability to function independently, appropriately, and 
effectively.  The veteran reported great difficulty in 
adapting to stressful circumstances that resulted in 
behaviors of avoidance, isolation, paranoia, and irritability 
that manifested as explosive rage directed at his wife, 
family and others around him.  He had been unable to 
establish and maintain effective relationships, had no 
friends, and relied heavily on his wife for support and 
attendance.  He reported significant marital conflict.  The 
therapist opined that the veteran was unable to work and the 
major contributing factor was his PTSD, which was chronic and 
severe.  Other PTSD factors affecting his ability to work 
were his very poor judgment, concentration, and focus.  The 
therapist pointed out that these factors recently caused the 
veteran to sustain injuries to his right hand that were so 
serious that part of his right fingers had to be amputated.  
The Board notes that the veteran underwent right hand surgery 
in April 2005 as a result of a lawn mower incident.  The 
therapist also opined that the veteran was not a candidate 
for future employment, his current level of functioning was 
guarded and his current GAF score was 35 due to the severity 
of the PTSD symptoms with minimal improvement expected.  The 
therapist commented that since the veteran first came to see 
him for psychotherapy, his functioning has grown increasingly 
worse - contributing factors include the war in Iraq and the 
loss of his job due to PTSD.  He suggested that the veteran 
would benefit from in-patient treatment.
 
An August 12, 2005 VA psychiatry record reflects that the 
veteran's wife called to report that the veteran had not been 
eating for the past two months.  The veteran was yelling, 
cussing, and not wanting to shower.  She stated that he was 
vomiting and had diarrhea.  He would not leave the house and 
would not allow anyone, but his wife to enter.  He would not 
answer the phone.  He was not violent, but was loud with his 
voice.  His wife was currently at work, but would bring him 
to the mental health clinic or the emergency room.  No 
further VA records for this date.

An August 19, 2005 VA mental health clinic record reflects 
that the veteran saw a licensed practical nurse and stated 
that he had been feeling depressed, "anxiety," and panic 
attacks.  He had been getting irritated and angry easily and 
had been having some "crazy dreams."  He was alert and 
oriented, grooming and hygiene were good.  The veteran was 
referred to his therapist for continuation of counseling 
services, but he failed to show.  

During a September 2005 Social Security Disability 
determination examination, the veteran reported that he was 
sexually assaulted during service and he had been plotting 
revenge against that guy for years.  He also reported memory 
problems such as he can not remember a phone number he looked 
up in the telephone book by the time he gets to the phone.  
He was also having trouble putting names to faces.   The 
examiner noted that the veteran was not clean-shaven. 

An October 2005 VA psychiatry record shows that the veteran's 
wife called to report that the veteran was out of control, he 
was talking of suicide, and wanted a VA therapist to call 
him.  A VA social worker attempted to call, but the line was 
busy.  The social worker then contacted the local 911, and 
eventually spoke with a trooper who was to go to the 
veteran's home.  Later that evening, the veteran and his wife 
presented to the VA mental health clinic where they were seen 
by a physician's assistant.  The veteran stated that he felt 
angry all the time and lost his temper easily.  He had a lot 
of bad dreams.  He had thoughts of suicide in the past.  When 
asked about his earlier threat to commit suicide earlier 
today, he stated that was a mistake, sometimes he said things 
that he did not mean.  He stated that he was easily 
irritated, had panic attacks, and frequently lost control.  
He had issues with homosexuals.  His wife stated that when he 
was drinking, it was the only thing that actually calmed him 
down.  The veteran stated that he takes the prescribed 
medication, but it did not seem to help.  Objectively, the 
veteran was alert, his mood was irritable, angry and 
agitated.  He had an agitated affect and sometimes raised his 
voice.  Judgment was fair and insight marginal.  His GAF 
score was 45.    

In VA mental health records dated from December 2005 to 
February 2006, the veteran's PTSD symptoms included 
depression, waves of sadness that periodically overtook him, 
poor appetite, lack of energy, disturbed sleep/difficulty 
remaining asleep, nightmares- nightly, flashbacks, 
exaggerated startle response, and vivid memories of Vietnam-
which he thinks about it daily.  He was drinking a quart of 
liquor on the weekends. He had no activities or hobbies and 
social interactions did not exist.  He was uncomfortable 
around three or more people, he did better coping with 
family, but still needed limited exposure.  Mental status 
examinations showed that his mood was slightly depressed and 
affect congruent with mood. Another time his mood was 
dysthymic and affect was blunted.  He had impaired short term 
memory and his insight and judgment were moderate.  The 
assessments included PTSD, prolonged, and depression with GAF 
scores of 48, 49 and 53.  The records noted that the veteran 
was aware that his beliefs regarding homosexuals resulting 
from the traumatic in-service incident were irrational.  

A March 2006 VA mental health record reflects that the 
veteran reported a problem with shaking. He had decreased his 
alcohol use due to stomach pain. Trazodone was not effective 
for sleep and his nightmares were worse.  He complained of 
poor attention span and concentration, he almost always felt 
nervous, and he described his mood as quiet, but not "happy 
go lucky."  He has had suicidal ideations, but not 
presently.  He stayed at home and only went out for his PTSD 
group meetings.  The examiner noted that recent helicopter 
activity near the veteran's home might be increasing memories 
and flashbacks.  His GAF score was 49. 

During an April 2006 VA therapy session, the veteran 
complained that his depression was worse and he had some 
really bad panic attacks with rapid heart beat, 
hyperventilating, sweating, shaking, and crying that took him 
twenty minutes to calm down.  He was unable to identify any 
triggers. The veteran indicated that he was trying to locate 
the individual who assaulted him in-service, but he did not 
know what he would do if he were to find him.  His GAF score 
was 53. 

During an April 2006 DRO hearing, the veteran testified that 
alcohol keeps him numb to the point that the memories do not 
come to the forefront.  The less he drinks, the more he 
thinks.  The veteran and his representative maintain that his 
drinking is secondary to his PTSD and he uses alcohol to self 
medicate his PTSD symptoms.  

In a May 2006 VA examination report, the examiner reported 
that he reviewed the claims file and he noted that the 
veteran was on several medications for his PTSD symptoms.  
The examiner noted substance abuse, and the veteran still 
drinks about half a pint under stress, showing a lot of 
tremors, and he questioned whether this was withdrawal.  The 
veteran complained of depression, anxiety, agitation, fear, 
anger, irritability, and intrusive thoughts.  He discussed 
the sexual assault in service which caused him to cry, feel 
guilty, angry, and upset.  He also had nightmares about the 
assault.   He discussed not being able to hold on to a job 
and when he worked as a substitute teacher, how he believed 
some of the other teachers complained about him and he feels 
guilty, angry, and paranoid in that context.  On mental 
status examination, his affect was described as being of 
fear, depression, anxiety, agitation and dysphoria.  He was 
oriented to time, place, day and person, a little guarded and 
suspicious.  "Blank" persecution present that people watch 
and talk about him.  Insight, judgment and problem solving 
rather poor.  He rarely went to church, had no hobbies or 
interests, and did not belong to any organizations.  The 
diagnosis was PTSD, alcohol abuse when under stress with a 
GAF of 50 to 55.  The examiner recommended outpatient 
psychiatric treatment including complete abstinence from 
alcohol.  The examiner opined that the veteran is trying to 
self-medicate himself, especially about the above incidents.  

An August 2006 VA mental health record notes that a week 
earlier the veteran had an "episode" in which he woke up 
around 2 am and was determined to install a faucet.  He 
almost went to his mother's house at 2am to pick it up.  The 
veteran stated "that's the craziest thing I've ever done."  
He indicated that he felt out of control during the half hour 
episode, and when it was over he remembered everything that 
happened.  He was embarrassed and depressed for several days 
after the episode, primarily because his son and grandchild 
witnessed it.  He currently used marijuana and drank a pint 
of liquor, three to four days per week. On mental status 
examination, his mood was euthymic, affect was generally 
varied and appropriate, but became tearful at times.
 
An August 2006 Princeton Vet Center clinical report reveals 
that the veteran's  PTSD symptoms, in addition to those 
reported in June 2005, included circumstantial and 
stereotyped speech and a marked increased in irritability and 
panic attacks, which also contributed to extreme paranoia and 
mistrust.  His memory, concentration, and focus remained 
poor.  He continued to present with chronic major depression 
to include intermittent explosive rage that affected his 
ability to function independently, appropriately, and 
effectively.  He remained easily startled and continued to 
describe symptoms of emotional numbing.  Isolation and 
avoidance are major facets in his daily routine.  The 
therapist opined that the veteran remained unemployed due to 
his chronic and severe PTSD.  He furthered that the major 
factors that continued to contribute to the veteran's 
inability to work were his 2 to 3 daily panic attacks, poor 
concentration and memory, his inability to focus and his 
explosive rage, which the therapist considered potentially 
dangerous.  The therapist noted that the medications impaired 
his concentration and focus.  The therapist opined that the 
veteran was not a candidate for future employment and was 
totally and permanently disabled due to his PTSD.   An 
average GAF score of 35 was assigned.  He noted that the 
veteran's functioning continued to grow increasingly worse 
and his PTSD remained chronic and severe in nature.  

October 2006 VA mental health records reflect that the 
veteran felt that he got anxious, nervous, and irritable very 
easily.  He complained of overeating and low energy.  He 
thought his medications caused his nightmares to become 
worse, so he stopped taking it.  He stated that his mood was 
"real irritable" and his wife said he was like Jekyll and 
Hyde.  He continued to use alcohol every evening and 
marijuana.  He slept about 4 of every 24 hours.  Mood was 
depressed and affect was congruent with mood.  The records 
noted that the veteran was to challenge irrational thoughts 
with counter talk.  His GAF score was 50. 

In a November 2006 VA examination report, the same examiner 
who conducted the May 2006 VA examination noted that he 
reviewed the claims.  The veteran was still drinking one-half 
gallon of liquor once a week or more.  The veteran complained 
of depression, anxiety, agitation, and tremors.  He was 
having a hard time coping with nightmares of his experiences 
in Vietnam.  He discussed how the odor still got into his 
mind.  He stated that "If it were not for his wife, he would 
not be here."  On mental status examination, he was 
cooperative and walking around on the floor.  His mood was 
depressed with a dysphoric and flat affect.  No active 
homicidal ideation or suicidal ideation - no plan or intent.  
Abstract thinking showed some "blank" as regards to 
suspicions.  Insight, judgment, and recall seemed to be fair.  
The diagnosis was PTSD, alcohol abuse worse in distress with 
a GAF of 52.  The examiner stated that the veteran was 
advised to stay off alcohol completely, which he did not feel 
was related to his PTSD.  The veteran was strongly advised 
that it is self perpetuated and that he needs to stay away 
from it.   The examiner opined, that the alcohol, is not 
related to his service-connected PTSD.    

January 2007 VA mental health records reflect that the 
veteran was recovering from a heart attack he had in December 
2006.   The veteran reported problems with anger.  He talked 
about killing someone in Vietnam and how he still see his 
face, and that he thinks about it everyday.  He reported that 
his last alcoholic drink was the day of his heart attack, but 
that does not mean he will not drink again.  The veteran 
stated in the last five years, he has attempted suicide four 
times.  He admitted that he has suicidal ideations when he is 
in a depressed stated; he was not thinking about it at that 
minute, but he had thought about it in the past.  He was 
casually dressed with good hygiene, but his grooming was 
fair- his hair was longer and uncut.  Mood was depressed and 
affect was congruent with mood.  He was tearful at times.  
The assessment was PTSD, major depressive disorder, alcohol 
dependence/abuse with a GAF of 48.

During the April 2007 Board hearing, the veteran testified 
that he is obsessed with being clean because in Vietnam they 
could not take showers.  The veteran's wife testified that a 
couple of weeks ago he had attempted suicide by taking sleep 
pills.  The veteran's representative, on behalf of the 
veteran, clarified that the veteran asserts that after what 
he had been through in Vietnam, he drinks alcohol to help 
relax him and forget what happened, he uses alcohol as a way 
of dealing with his PTSD symptoms.  

In an April 2007 letter, the veteran's wife described the 
veteran's typical day to include how she has to get him up so 
he takes his medication before she goes to work.  Then 
midday, she calls to check on him; however the veteran will 
not answer the phone unless he hears her voice on the 
answering machine.  He never leaves the house.  After work, 
she fixes dinner, gives him his medication, and then he 
sleeps the rest of the day.  They have no friends and go 
nowhere.  She has to do all the shopping and pay all the 
bills since the veteran can not keep his own check book or 
keep his affairs in order.  His wife stated that every year 
they have a problem with ladybugs getting into their house 
and the veteran has to pick up each and every one and throw 
them out because they remind him of the ants in Vietnam.  She 
stated that when the veteran moves around the house she can 
not hear him and does not know where he is until she turns 
around.  He has told her that he has to slip around because 
if "they can't hear me, they can't hurt me."  Their closet 
is in perfect order, just like in the army; the veteran's tee 
shirts can not touch each other and his socks must be in 
perfect order.  

The veteran also submitted a letter in April 2007 stating 
that a 50 percent disability rating for his PTSD disability 
was not good news.  He pointed out that he had made prior 
suicide attempts, he did not socialize, and that alcohol had 
helped him keep the events in service to himself all these 
years.  He questioned how the VA counselors could report in 
his VA treatment records that he had no active suicidal or 
homicidal ideations, when he has told them that if he saw the 
individual who sexually assaulted him in service today, he 
thinks that he would hurt him or when he has threatened 
suicide.  He stated that he never had any closure about the 
sexual assault and today, homophobia is one of his biggest 
challenges.  The veteran explained that he can never get the 
smell of burned and rotting human flesh out of his mind, it 
was unforgettable.  The veteran also stated that he is 
uncomfortable going to the VA Hospital in Beckley due to the 
level of service he has received.  The people are extremely 
nice, but apparently he felt that medical evaluations of his 
current PTSD symptoms are inadequate.  He refers to the Vet 
Centers reports as reflecting accurate evaluations of his 
current PTSD symptoms and how they truly impaired the social 
and employment aspects of his life.  The veteran furthered 
that the United States provided alcohol for free while he was 
in Vietnam.  Since his discharge from service alcohol has 
helped him cope with his PTSD symptoms.  The veteran reports 
that his current PTSD symptoms include family relationship 
issues, survivor's guilt, panic attacks, anxiety attacks, 
depression, migraines, nightmares, tears from nowhere, lack 
of sexual relations with his wife due to medications, cold 
sweats, tremors, attempts at suicide, suicidal ideations, 
homicidal ideations, anger, memories of the odor and the 
faces of the dead, use of alcohol to suppress the PTSD 
symptoms, and social isolation.  

After a longitudinal review of VA medical records and 
Princeton Vet Center records, the Board finds that a 100 
percent evaluation is warranted. The evidence of record 
reveals that the veteran's many PTSD symptoms exacerbate and 
remit in varying degrees at different times.  However, what 
is clear from the VA and Princeton medical records is that 
the veteran's PTSD symptoms, collectively, are of such a 
severe degree that they more nearly approximate total and 
occupational impairment as required for a 100 percent rating.  
The Board finds that the veteran and his wife are credible in 
their reports that the veteran has attempted suicide at least 
four times before, and that these attempts come at random 
times with no warning signs.  The evidence reveals that the 
veteran's anger overtakes him and he acts impulsively and 
inappropriately, thereby putting himself and others at 
danger.  Specifically, an October 2005 VA mental health 
record illustrates such grossly inappropriate behavior, when 
the veteran threatened suicide to his wife while she was at 
work, told her that he wanted to speak to a VA therapist, and 
then made it so his phone was busy and no one could get 
through.  When the veteran and his wife were seen for 
counseling later that evening, the veteran dismissed his 
behavior like it was no big deal, even though a state trooper 
had to be dispatched to his house earlier that day.  In 
addition, the medical records consistently note that the 
veteran has impaired impulse control, irritability, anger, 
and explosive rage.  More significantly, the Princeton Vet 
Center therapist considers the veteran's explosive rage as 
potentially dangerous.  The veteran has also admitted that he 
has been plotting his revenge against the guy who sexually 
assaulted him in service for years, and if he saw him today, 
he probably would hurt him.  

The evidence of record also finds that the veteran's PTSD 
symptoms are of such severity that he suffers with total 
occupational impairment.  In this regard, the Princeton Vet 
Center therapist has consistently opined that the veteran is 
not a candidate for future employment and he is totally and 
permanently disabled due to his PTSD, which is chronic and 
severe.  The therapist furthered explained that the veteran's 
poor judgment, concentration, and focus, as exemplified by 
the lawn mower incident in which part of the veteran's right 
fingers had to amputated, affect his ability to work.  The 
Vet Center therapist most recently opined that the veteran's 
functioning continues to grown increasingly worse, such that 
his medication impairs his concentration and focus.  In 
addition, the veteran's intermittent explosive rage affects 
his ability to function independently, appropriately, and 
effectively and, in fact, is now considered potentially 
dangerous.  

In sum, the Board finds that this symptomatology more nearly 
reflects total occupational and social impairment with 
deficiencies in all areas, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Accordingly, as indicated above, 
the Board finds that the maximum, 100 percent rating for the 
veteran's service-connected PTSD is warranted.

In reaching the decision to grant the 100 percent rating for 
the veteran's PTSD, the Board has considered the rating 
criteria in the General Rating Formula for Mental Disorders 
not as an exhaustive list of symptoms, but as examples of the 
type and degree of the symptoms, or effects, that would 
justify a particular rating.  The Board has not required the 
presence of a specified quantity of symptoms in the rating 
schedule to warrant the assigned rating for PTSD.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the evidence of record reflects that the veteran has 
recently been assessed as having Global Assessment of 
Functioning (GAF) scores as high as 52 and 55, which are not 
indicative of total occupational impairment, such evidence is 
not dispositive of the Board's inquiry.  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); (Observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness" under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition.); see Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
The Board finds that the clear disparity of GAF assessments 
among clinicians indicates caution in relying upon GAFs for 
disability rating; the whole disability picture must control.

In this regard, the GAF scores of 35 assigned in the June 
2005 and August 2006 Princeton Vet Center reports when 
considered with the veteran's reported symptoms provides 
support for a 100 percent disability rating.  According to 
the DSM-IV, a GAF score of 31 to 40 is indicative of some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work). The GAF of 
35, when considered with the veteran's reported symptoms and 
other objective clinical findings located in all of the 
evidence of record indicates that the veteran's PTSD results 
in the level of impairment than is contemplated by a total 
(100 percent) rating. 

In short, having resolved all doubt in favor of the veteran, 
the Board finds that his PTSD results in symptoms that more 
closely approximate total occupational impairment, and an 
increased evaluation of 100 percent is granted.

III.  Secondary Service Connection

The veteran, his wife, and his representative contend that 
the veteran uses alcohol to deal with his PTSD symptoms.  In 
this case, the evidence also indicates that the veteran has 
been using alcohol as a means of self-medication to cope with 
traumatic events and a sexual assault from his service in 
Vietnam. 

Under the applicable criteria, VA compensation shall not be 
paid if a claimed disability is the result of a person's own 
abuse of alcohol. See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 
3.1(n), 3.301(c).  Effective for claims filed after 31 
October 1990, the Omnibus Budget Reconciliation Act of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, 
prohibits payment of VA compensation for a disability that is 
a result of an appellant's own alcohol abuse. Moreover, § 
8052 also amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after 31 October 1990, an injury or 
disease incurred in active service will not be deemed to have 
been incurred in the line of duty if it was a result of a 
person's own willful misconduct, including abuse of alcohol.  
See also VAOPGPREC 2-97.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
U.S. Court of Appeals for Federal Claims (Court of Appeals) 
held that a veteran could receive compensation for an alcohol 
abuse disability acquired as secondary to, or as a symptom 
of, a service-connected disability.  In other words, 38 
U.S.C.A. §§ 1110 and 1131 do not preclude compensation for an 
alcohol abuse disability secondary to a service-connected 
disability, or use of an alcohol abuse disability as evidence 
of the increased severity of a service-connected disability.  
Rather, the statute precludes compensation only for (a) 
primary alcohol abuse disabilities, and (b) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse. The Court of Appeals defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.

In a July 1994 Vet Center psychosocial report, it was noted 
that the veteran admitted to using alcohol to excess in the 
past and he had used marijuana.  He denied ever being in 
treatment for alcoholism or drug abuse.  The therapist opined 
that the veteran has self-medicated with alcohol and drugs.  

An October 1994 VA examination report reflects that the 
veteran reported post service he smoke pot or drank alcohol.  
He did not care, and it did not bother him. 
He just could not get over the trauma from Vietnam, to 
include a Sergeant being killed right next to him who he 
could not revive.  

A September 2004 VA examination report reflects that the 
veteran reported he could not put Vietnam behind him.  The 
veteran admitted that he drank episodically.  He maybe drinks 
about a couple of drinks per day.  He has some memory 
blackouts, but no seizures.  The diagnostic impression, Axis 
I was PTSD and alcohol abuse.

During an October 2005 VA counseling session, the veteran's 
wife stated that when the veteran's is drinking, it is the 
only thing that actually calms him down.

During an April 2006 DRO hearing, the veteran testified that 
alcohol keeps him numb to the point that the memories do not 
come to the forefront.  The less he drinks, the more he 
thinks.  The veteran and his representative maintain that his 
drinking is secondary to his PTSD and he uses alcohol to self 
medicate his PTSD symptoms.

A May 2006 VA examination report notes the examiner's 
statement that he reviewed the claims file.  The examiner 
noted substance abuse, and that the veteran still drinks 
about half a pint under stress.  The veteran discussed being 
sexual assaulted in service which caused him to cry and feel 
guilty, angry, and upset.  He also had nightmares about the 
assault.  The diagnosis was PTSD, alcohol abuse when under 
stress with a GAF of 50 to 55.  The examiner opined that the 
veteran is trying to self-medicate himself, especially about 
the above incident.  

A November 2006 VA examination report notes that the 
examiner, who also performed the May 2006 VA examination, 
reviewed the claims file and the examiner noted that the 
veteran was still drinking one-half gallon of liquor once a 
week or more. The veteran complained of having a hard time 
coping with nightmares of his experiences in Vietnam, and 
they bothered him a lot.  He discussed how the odor still got 
into his mind.  The diagnosis was PTSD, alcohol abuse worse 
in distress with a GAF of 52.  The examiner stated that the 
veteran was advised to stay off alcohol completely which he 
did not feel was related to his PTSD.  The veteran was 
strongly advised that it is self perpetuated and that he 
needs to stay away from it.  The examiner opined that the 
alcohol is not related to his service-connected PTSD.    .

During the April 2007 Board hearing, the veteran's 
representative, on behalf of the veteran, clarified that the 
veteran asserts that after what he had been through in 
Vietnam, he drinks alcohol to help relax him and forget what 
happened, he uses alcohol as a way of dealing with his PTSD 
symptoms.  

In an April 2007 letter, the veteran stated that with the 
help of alcohol he had keep the events in service to himself 
all these years until he had to share them with the VA and he 
uses alcohol to suppress the PTSD symptoms.

In April 2007, the veteran submitted information from the 
internet on a study discussing PTSD and secondary problems, 
i.e. alcoholism.  The study was about PTSD and health risk 
behaviors, conducted by mental health professionals at the VA 
Puget Sound Health Care System.  They reported that there is 
a consensus that PTSD accounts for the subsequent onset of 
substance abuse problems.  The study's findings also revealed 
that there is agreement that the "self-medication" 
hypothesis is valid, based on evidence that PTSD typically 
precedes the onset of substance abuse use and a patients' 
perceptions that sedating substances ameliorate arousal-
related symptoms and numb distressing emotions. 

In determining the probative value of competent medical 
evidence, the Board must consider the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
charged with the duty to assess the credibility and weight to 
be given to the evidence.  Klekar v. West, 12 Vet. App. 503, 
507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

After a review of the evidence, the Board finds that the 
veteran's alcohol abuse disorder is related to his service-
connected PTSD.  The Vet Center therapist and the May 2006 VA 
examiner have reported that that the veteran uses alcohol to 
self-medicate.  Moreover, the May 2006 VA examiner indicated 
that the veteran self-medicates with alcohol particularly 
related to his PTSD symptoms stemming from the alleged sexual 
assault in service.  Furthermore, the veteran has 
continuously stated that he would drink to relieve his 
symptoms, even years before he filed a claim for 
compensation, and the veteran's wife has observed that 
drinking does calm him down, lay observers are competent to 
provide evidence of what they observe.  Therefore, the Board 
finds that there is evidence to support a finding for 
entitlement to service connection on a secondary basis.

Although the November 2006 VA examiner found that the 
veteran's alcohol abuse disorder is not related to his PTSD, 
the Board finds this opinion to be of little merit. In this 
regard, the Board finds that this examiner has provided an 
opinion that contradicts his opinion provided barely six 
month earlier.  For instance, in a May 2006 examination 
report the examiner noted that the veteran was self-
medicating with alcohol related to specific PTSD symptoms.  
In light of the conflict in the examiner's opinions, without 
an explanation, the Board finds there is no persuasive value 
in the VA examiner's negative opinion.

With respect to the internet information about the study on 
PTSD and health risk behaviors, conducted by mental health 
professionals at the VA Puget Sound Health Care System, the 
Board has carefully reviewed this evidence.  Assuming that 
this information qualifies as a "medical" article or 
treatise, the Board notes that such articles or treatises 
"can provide important support when combined with an opinion 
of a medical professional" if it discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion, and "can provide 
important support when combined with an opinion of a medical 
professional." Mattern v. West, 12 Vet. App. 222, 228 (1999); 
accord Sacks v. West, 11 Vet. App. 314, 317 (1998).  The 
Board finds that, in combination with the favorable medical 
opinions of record, the study on PTSD and health risk 
behavior from the internet provides additional support for 
the veteran's claim for secondary service connection.
 
Accordingly, the Board finds that the evidence of record 
supports a conclusion that the veteran's alcohol abuse 
disability is proximately due to his service-connected PTSD 
disability.  Therefore, resolving all reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
alcohol abuse is warranted. 


ORDER

A 100 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.

Service connection for alcohol abuse secondary to service-
connected PTSD is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


